DISMISS and Opinion Filed December 17, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00599-CV

                              ROBIN WEBER, Appellant
                                       V.
                         HEB GROCERY COMPANY, LP, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03141-2016

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated August 1, 2018, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180599F.P05




                                               –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ROBIN WEBER, Appellant                           On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00599-CV       V.                      Trial Court Cause No. 429-03141-2016.
                                                  Opinion delivered by Chief Justice Wright.
 HEB GROCERY COMPANY, LP,                         Justices Evans and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee HEB GROCERY COMPANY, LP recover its costs of this
appeal from appellant ROBIN WEBER.


Judgment entered December 17, 2018_.




                                            –3–